278 S.W.3d 714 (2009)
William G. RIDGEWAY, M.D., Appellant,
v.
WASHINGTON UNIVERSITY, et al., Respondent.
No. ED 91123.
Missouri Court of Appeals, Eastern District, Division Two.
February 24, 2009.
Jerome J. Dobson, Michelle Dye Neumann, St. Louis, MO, for Appellant.
Mark J. Bremer, Thomas A. Durphy, D. Leo Human, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Dr. William Ridgeway ("Dr. Ridgeway") appeals the trial court's order granting summary judgment in favor of Washington University and Dr. Richard Wieder (collectively "WashU"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).